                                          Case 3:20-cv-03141-JCS Document 14 Filed 08/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THOMAS ANTOON,
                                   7                                                       Case No. 20-cv-03141-JCS
                                                        Plaintiff.
                                   8
                                                  v.                                       ORDER TO SHOW CAUSE
                                   9
                                         GAVIN NEWSOM, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on August 7,

                                  14   2020, before this Court in the above-entitled case. Plaintiff was not present. Defendant was not

                                  15   present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on September 18, 2020, at 2:00 p.m.,

                                  17   before Chief Magistrate Judge Joseph C. Spero by Zoom, Zoom Webinar ID: 161 926 0804

                                  18   Password: 050855, San Francisco, California, and then and there to show cause why this action

                                  19   should not be dismissed for Plaintiff’s failure to appear at the case management conference on

                                  20   August 7, 2020, for failure to serve the complaint, and for failure to comply with the Court's Order

                                  21   of May 8, 2020. A case management conference is also scheduled for September 18, 2020, at 2:00
                                       p.m. A case management conference statement shall be filed on September 11, 2020.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: August 12, 2020
                                  24
                                                                                       ______________________________
                                  25
                                                                                       JOSEPH C. SPERO
                                  26                                                   United States Chief Magistrate Judge

                                  27

                                  28
